HLD-109(February 2011)                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-4494
                                      ___________

                                DAVID ROCKEFELLER,
                                               Appellant
                                        v.

                            COMCAST CORPORATION;
                     BRIAN ROBERTS, President/CEO of Comcast
                      ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. Civil No. 10-cv-06004)
                       District Judge: Honorable Joseph E. Irenas
                      ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 28, 2011
         Before: MCKEE, Circuit Judge ALDISERT and WEIS, Circuit Judges

                              (Opinion filed April 18, 2011)
                                       _________

                                        OPINION
                                        _________

PER CURIAM.

              David Rockefeller appeals pro se from an order dismissing his complaint

for lack of subject matter jurisdiction. Because no substantial question is presented by
this appeal, we will summarily affirm the order of the District Court.

              Rockefeller filed a complaint against Comcast Corporation (“Comcast”)

and Brian Roberts, Chairman and CEO of Comcast, alleging that Comcast damaged his

property, committed fraud and theft, overbilled for services, and fraudulently advertised.

Rockefeller demanded $5,000 in damages.

              The District Court dismissed the complaint without prejudice. The District

Court concluded that it lacked subject matter jurisdiction because the complaint did not

allege facts supporting a federal question and the amount in controversy did not exceed

$75,000. Rockefeller appeals.

              We have jurisdiction pursuant to 28 U.S.C. § 1291,1 and exercise de novo

review over the District Court's order dismissing Rockefeller’s complaint for lack of

subject matter jurisdiction. See Metro. Life Ins. Co. v. Price, 501 F.3d 271, 275 (3d Cir.

2007).

              The District Court properly concluded that it lacked subjection matter

jurisdiction. A federal court has subject matter jurisdiction over civil actions arising

under “the Constitution, laws, or treaties of the United States” (federal question

jurisdiction) and civil actions between citizens of different states with the amount in

1
  The dismissal necessarily was without prejudice because the District Court did not (and
could not) reach the merits of the complaint. There is no indication in the District
Court’s order that the dismissal was without prejudice because of a defect in the pleading
that could be cured by amendment. In any event, Rockefeller’s notice of appeal contains
argument indicating his intention to stand on his complaint. See Borelli v. City of
Reading, 532 F. 2d 950, 951-52 (3d Cir. 1976).
                                              2
controversy exceeding the sum or value of $75,000 (diversity jurisdiction). 28 U.S.C. §§

1331, 1332(a).

             Federal question jurisdiction exists only if a federal question is presented

on the face of the complaint. Club Comanche, Inc. v. Gov’t of V.I., 278 F.3d 250, 259

(3d Cir. 2002) (citation omitted). In his complaint, Rockefeller alleged that Comcast

damaged his property, committed fraud and theft, overbilled for services, and

fraudulently advertised. None of these allegations presented a federal question pursuant

to § 1331.

             Although it appears that there is diversity of citizenship, as Rockefeller is a

citizen of New Jersey and Comcast is incorporated in Pennsylvania, the amount in

controversy does not exceed the sum or value of $75,000. The complaint demands only

$5,000. Thus, Rockefeller cannot establish diversity jurisdiction.

             Accordingly, we will affirm the District Court’s order dismissing

Rockefeller’s complaint.




                                             3